DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 7, 10, and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim (US 2018/0239577 A1).
As to claims 1, 7, and 13, Kim teaches a music search method, comprising:  
receiving a search condition from a client terminal (see [0036] and [0037] – user may search for music file according to tag information.  The written tag information is the search condition in the sense that it is supplied by the user.); 
searching for a music tag according to the search condition (see [0036]-[0038] – searching for music file according to tag information entered by the user.  Music is recommended to the user based on a tag comparison or similarity.); 
acquiring a music list according to the music tag, wherein the music list comprises at least one music identifier (see [0041]-[0043] – music file group is created based on tag information.  Adding music files to a playlist.  A music file group consists of a list index and a name of the music file group (i.e. music identifier).); 
sending a music search request to a third party, wherein the music search request comprises the music list (see [0046] – the music file group consisting of a list index and a name is provided by the user terminal to the music file providing server (i.e. third party).); and 
receiving from the third party at least one piece of music acquired according to the at least one music identifier in the music list (see [0051] – the play unit located within the user terminal may download a music file from the music file providing server (i.e. third party) for play. In [0052]-[0054], Kim teaches gathering music files according to user entered tag information such as an artist name. This name is used to find matching music files and are supplied to the user.).
As to claims 4 and 10, Kim further teaches according to the music tag of a piece of music, acquiring a collection number of the piece of music from the third party, wherein the collection number indicates a number of music lists including the piece of music in the third party (see [0048] – similar music file groups having a predetermined number of common music files.); and 
determining an accuracy of the at least one music tag of the piece of music according to the collection number of the piece of music (see [0048] – similar music file groups meeting a predetermine number of common music files suggests a level of accuracy based on those music files with a number higher than the predetermined number being recommended to a user.).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2018/0239577 A1) in view of Chang et al (US 2015/0286722 A1).
As to claims 2 and 8, Kim further teaches determining at least one music tag for a piece of music, wherein the music tag is associated with the music identifier.
Kim fails to specifically recite determining at least on music tag for a piece of music according to music metadata.
However, Chang teaches determining at least on music tag for a piece of music according to music metadata (see [0026]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to modify the teachings of Kim to incorporate the tagging mechanism of Chang for the purpose of enhancing the searchability of the music files by using two levels of tags (see Chang [0003]).
As to claims 3 and 9, Chang further teaches synchronizing music metadata of the third party to a local server (see [0023] – sending tag information to metadata server to find matching metadata records to provide. This at the very least suggests gathering metadata from an external source to get the most current metadata.).
Claims 5-6 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2018/0239577 A1) in view of Gilbert (US 2014/0180762 A1).
As to claims 5 and 11, Kim fails to explicitly recite acquiring the music list according to the music tag and a user profile. However, Gilbert teaches acquiring the music list according to the music tag and a (see [0089]-[0091] – user profile data is collected based on user behaviors such as listening to types of music and showing interest.  Music is then sourced based on the user behavior.).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to modify the teachings of Kim to incorporate the music selection customization of Gilbert for the purpose of collecting music, licensing it for distribution, and selectively distributing it to users most likely to find it desirable (see Gilbert [0004]).
As to claims 6 and 12, Gilbert further teaches generating the user profile according to historical data of a user on music playing (see [0063], [0103], and [0112] – profile page allows access to previous playlists).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED M BIBBEE whose telephone number is (571)270-1054.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 5712724080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JARED M BIBBEE/             Primary Examiner, Art Unit 2161